The question before the court is not whether the defendants may owe the Hotel Company, but whether the supplementary agreement made the Hotel Company the defendants' agents to equip and repair the hotel; in other words, the question is the intention of the parties as evidenced by that agreement. If the words they used are given their ordinary meaning, the Hotel Company were to put the hotel in complete repair inside and out; and when that was done, the defendants were to pay them $700 and allow them $325 more out of the last installment of the first year's rent, provided the repairs and equipment cost as much as $1,025. As there is nothing to show that this was not the sense in which the words were used, the order must be,
Judgment for the defendants.
All concurred.